Citation Nr: 0414504	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for residuals of colon cancer due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
November 1945 and from September 1948 to September 1969.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted entitlement to service 
connection for residuals of colon cancer due to radiation 
exposure and assigned a noncompensable initial disability 
rating for the disorder.  The initial evaluation was later 
increased to 10 percent.  The veteran has appealed the rating 
assigned.  

The appeal for a higher initial evaluation was remanded by 
the Board in September 2001 for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), for consideration of 
the claim under revised rating criteria for gastrointestinal 
disorders that went into effect in July 2001, and for 
additional evidentiary development, to include procurement of 
treatment records and the scheduling of a current VA 
examination.  

The Board remanded the appeal a second time in June 2003 for 
issuance of a VCAA notification letter that conformed to the 
VCAA and the decision of the United States Court of Appeals 
for the Federal Circuit (CAFC) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (DAV case) with respect to the length of the response 
time permitted following a VCAA notice.  The case has been 
returned to the Board for further review on appeal.  


FINDINGS OF FACT

1.  The veteran underwent surgery for colon cancer in 1990; 
there have been no documented recurrences or metastases of 
the cancer.  

2.  The service-connected residuals of colon cancer are not 
manifested by more than slight symptoms.  


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 10 percent 
for residuals of colon cancer due to radiation exposure are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Codes 7329, 7343 (as in 
effect before July 1, 2001); 38 C.F.R. § 4.114, Diagnostic 
Codes 7329, 7343 (as in effect since July 1, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter; Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 redefines VA 
obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  It 
appears that although the veteran's claim was filed before 
November 9, 2000, the VCAA is applicable in this case because 
the claim remains in a pending status before the Board at the 
present time and is therefore not yet final.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  

In the present case, the statement of the case and 
supplemental statements of the case set forth the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claims.  The September 2003 supplemental 
statement of the case set forth the text of the VCAA 
regulations.  

In addition, the RO sent letters to the veteran in October 
2001 and June 2003 which explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
In particular, the June 2003 letter informed the veteran of 
the evidence necessary to substantiate his claim and advised 
him that private or VA medical records would be obtained if 
he provided the names and addresses of all sources of 
treatment and the approximate dates of treatment.  The 
letter explained that the RO would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  The forms required to authorize 
the release of private medical records to VA were provided.  

The decision of the United States Court of Appeals for 
Veteran Claims (CAVC) in Pelegrini, supra, held, in part, 
that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  The decision specified that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
above-cited RO communications advised the claimant that 
he could submit additional evidence and he has been 
given numerous other opportunity to do so.  

VA believes that the Pelegrini decision is incorrect as it 
applies to claims where the initial AOJ decision was made 
before the enactment of the VCAA and is pursuing further 
judicial review on this matter, as in the present case.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  

The timing of the VCAA notice letters does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini.  However, all the VCAA requires is that the duty 
to notify be satisfied and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error in the present 
case.  While the VCAA notices were not furnished before the 
first AOJ adjudication of the claim, they were issued before 
the transfer and certification of the case to the Board, and 
their content complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran.  The 
veteran has been given every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices in the same manner as if the notice had been timely 
sent.  Therefore, notwithstanding Pelegrini, deciding the 
appeal at the present time will not result in prejudice to 
the veteran.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, all known Government evidence has been 
obtained.  The veteran has undergone two VA examinations in 
connection with his claim.  He has been given opportunities 
to identify all other medical providers and submit available 
documentation related thereto.  

The veteran did not respond to the comprehensive June 2003 
letter that requested complete information regarding medical 
care providers.  Without his active cooperation in this 
effort, nothing more can be done to assist him.  

VA is not required under the VCAA to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  The Board is not aware of any relevant evidence for 
which reasonable procurement efforts have not been made.  
Accordingly, the requirements of the VCAA have been 
satisfied.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  Accordingly, a remand 
of the appeal for further action in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991).  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
1992); 38 C.F.R. § 4.1 (2003).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).  

During the course of the veteran's appeal, regulations 
pertaining to gastrointestinal disorders were revised, 
effective July 2, 2001.  See 66 Fed. Reg. 29,486-29,489 (May 
31, 2001) (effective July 2, 2001).  When a law or regulation 
changes while a case is pending, the version more favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  However, the Board 
must apply only the earlier version of the regulation for the 
period before the effective date of the change.  VAOPGCPREC 
3-00.

The residuals of carcinoma of the colon are rated under codes 
7343 and 7329 of the rating schedule.  

Under the criteria in effect before July 1, 2001, a 100 
percent disability evaluation was assignable for malignant 
growths of the digestive system for a 1-year period following 
the cessation of surgical treatment.  Thereafter, a rating 
was assigned on the basis of residuals in the absence of 
local recurrence or metastases.  38 C.F.R. § 4.114, Code 7343 
(as in effect before July 1, 2001).  

Under the revised rating criteria, malignant neoplasms of the 
digestive system are assigned a 100 percent rating.  This 100 
percent rating shall continue beyond the cessation of any 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  

Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local recurrence or 
metastasis, the disability is to be rated on its residuals.  
38 C.F.R. § 4.114, Code 7343 (2003).  

Under both the pre-July 1, 2001, and post July 1, 2001, 
version of the rating schedule, the residuals of resection of 
the large intestine are rated under Code 7329.  A 10 percent 
rating is provided for slight symptoms.  A 20 percent rating 
is provided for moderate symptoms.  A 40 percent rating is 
provided for severe symptoms objectively supported by 
examination findings.  Where residual adhesions constitute 
the predominant disability, the disability is to be rated 
under 38 C.F.R. § 4.114, Code 7301.  38 C.F.R. § 4.114, Code 
7329 (2003).  

Ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability ability warrants such elevation.  38 
C.F.R. § 4.114 (2003).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background

Records from a Navy hospital show that carcinoma of the colon 
was found by colonoscopy in October 1990 following an 
evaluation for anemia.  A right hemicolectomy was performed.  
There was no evidence of metastatic disease.  

The veteran underwent a VA examination in January 2000 to 
determine the severity of service-connected residuals of 
colon cancer.  He complained of diarrhea and irritation if he 
ate certain foods.  He occasionally soiled his pants when he 
had gas, with seepage of liquids.  He had lost 20 pounds in 
the past two years and his appetite "was off", but he did not 
know the reason for this.  The diagnoses were status post 
resection and colon cancer in remission.  The veteran 
subsequently underwent a colonoscopy in July 2000.  The 
impression was diverticulosis, internal hemorrhoids, and 
normal appearing anastomosis.  The plan was to repeat 
surveillance colonoscopy in three years.  

Medical records from the Penn Elm Medical Group and the 
Escondido Surgery Center are of record.  The veteran 
underwent colonoscopies in September 1992, August 1993, March 
1996 January 1998 and July 2000, all of which were normal 
except for polyps and/or diverticulosis.  

The veteran underwent a further VA examination in October 
2001.  It was reported that he had undergone a Duke's class B 
colon cancer removal with placement of simple sutures.  There 
were no documented complications.  Multiple colonoscopies had 
shown good healing of the suture areas and no recurrences.  
One had shown diverticulitis that was unrelated to the 
resected cancer.  The veteran expressed the belief that his 
loss of weight from 180 pounds before the operation to 163 
pounds currently was due to the operation.  

The veteran denied nausea, vomiting, constipation or diarrhea 
or other bowel problems.  He complained of an intolerance to 
mayonnaise or fatty foods and of having to be careful what he 
ate.  No abnormal findings were reported on examination.  


The examiner expressed the opinion that there were no current 
complications associated with the colon surgery and that the 
intolerance of mayonnaise or fatty foods was not related to 
the surgery.  He stated that the veteran's complaints did not 
correspond with medical or scientific knowledge regarding 
colon cancer surgery or with his own experience with colon 
cancer cases.  

Outpatient treatment records from a Navy hospital dated since 
1990 do not describe recurring gastrointestinal disturbances 
attributed to colon cancer or its postoperative residuals.  


Analysis

The present appeal arises from the initial rating assigned 
following the allowance of service connection, as 
distinguished from an appeal from denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003).  
Consequently, it is the present level of disability that is 
of primary concern, although the entire recorded history must 
be considered.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999); See also Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2003).  

Separate ratings known as "staged ratings" may be assigned 
for individual periods of time during the initial period of 
the award where warranted by the evidence.  See Fenderson, 
Id.  In the present case, the period since the expiration of 
the original total (100 percent) rating in December 1991 is 
not characterized by fluctuations in symptomatology that 
would require the assignment of staged ratings.  

A total schedular evaluation was in effect for a period of 
one year after completion of surgical treatment for colon 
cancer in 1990 and the disorder thereafter received a 10 
percent rating on the basis of residual disability under Code 
7329, the code for resection of the large intestine.  A 10 
percent rating under this code presupposes slight symptoms.  



There is no evidence of local recurrence or metastasis of 
colon cancer, nor is there any evidence of peritoneal 
adhesions or other findings of more than slight residual 
impairment.  Despite complaints of weight loss since the 
surgery, the veteran is well-nourished, and his treatment 
records, including the reports of multiple colonoscopies, are 
negative for any associated abnormalities.  The veteran's 
complaints notwithstanding, the record does not contain 
medical evidence of more than slight symptomatology 
associated with the cancer surgery.  

The veteran seeks to attribute food intolerance to the 
procedure, but lay assertions regarding medical matters such 
as diagnosis or etiology have no probative value in deciding 
appeals.  The veteran has no professional medical expertise 
that would enable him to express an opinion regarding his 
condition.  

The law is well established that where a claim involves 
issues of medical fact, such as causation or diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Caluza v. Brown, 7 Vet. App. 498 (1995); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  The 
opinion of the VA physician that the food intolerance is not 
related to the cancer surgery cannot be rejected by the Board 
in the absence of competent medical evidence to the contrary.  
Colvin v. Derwinski, 1 Vet. App 171 (2001).  

The veteran is entitled to consideration of his appeal under 
the revised rating criteria that went into effect in July 
2001.  However, despite some wording changes, the basic 
scheme providing for a total rating for a one period after 
treatment for colon cancer was not changed, and Code 7329 
pertaining to a rating based on resection of the large 
intestine following the one-year total rating remains the 
same.  The revisions are not more favorable to the claim than 
the criteria in effect when the disability was originally 
rated.  See Karnas, supra.  

The Board finds that the level of disability shown in the 
record does not more nearly approximate that required for the 
next higher rating of 20 percent under Code 7329.  See 
38 C.F.R. § 4.7 (2003).  Nor is there a code applicable to a 
closely-related disability under which a higher rating by 
analogy might be assigned.  38 C.F.R. § 4.20 (2003).  

Lastly, the veteran has expressed great concern over the fact 
that the radiation exposure in service that ultimately led to 
the granting of service connection for colon cancer has had 
the further effect of causing genetic defects in his son and 
one grandchild.  

The RO has explained on multiple occasions that no VA 
benefits based on radiation exposure are available for 
children or their progeny based on genetic disorders.  For 
purposes of the present determination, the Board would point 
out that such defects likewise provide no basis under the law 
for assigning a rating for the veteran's own radiation-
related disability.  In assigning disability evaluations, the 
Board is limited to the criteria set forth in the rating 
schedule.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that an 
initial rating higher than 10 percent is assignable for the 
veteran's service-connected colon cancer residuals.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); see 
also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


Extraschedular Consideration

An extraschedular disability rating is warranted where the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. 3.321(b)(1) (2003); Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).  

The Board does not have jurisdiction to assign an 
extraschedular rating in the first instance; such a rating 
may be granted only by certain officials at the VA Central 
Office, specifically, the Under Secretary for Benefits 
(formerly the Chief Benefits Director) or the Director of the 
VA Compensation and Pension Service.  Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996).  

The CAVC clarified in Bagwell v. Brown, 9 Vet. App. 337 
(1996), that it did not read the regulation to preclude the 
Board from affirming an RO conclusion that a claim did not 
meet the criteria for submission to these Central Office 
officials pursuant to § 3.321(b)(1) or from reaching such a 
conclusion on its own.  

In the present case, there is no evidence that the colon 
cancer residuals adversely affect the veteran's ability to 
work.  In any event, occupational impairment is contemplated 
in the rating currently assigned.  See 38 C.F.R. § 4.1; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a 
disability rating itself is recognition that industrial 
capabilities are impaired).  

The record does not demonstrate that the service-connected 
disability results in marked interference with employment or 
frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  Accordingly, an exceptional or unusual disability 
picture is not presented and referral for consideration of an 
extraschedular rating is not warranted.  


ORDER

Entitlement to an initial evaluation higher than 10 percent 
for residuals of colon cancer due to radiation exposure is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



